Exhibit 10.19
RELEASE AND SEVERANCE AGREEMENT
The parties to this Release and Severance Agreement (the “Agreement”) are Gary
M. Glandon (“Executive”) and Insight Enterprises, Inc., a Delaware corporation
(the “Company”).
RECITALS
A. Executive’s employment with the Company began on February 21, 2005 and he is
currently employed by the Company as its Chief People Officer. Effective
January 1, 2009, Executive and the Company entered into an Amended and Restated
Employment Agreement (the “Employment Agreement”).
B. The Company has decided that it is no longer in its best interests to
continue Executive’s employment as its Chief People Officer and, in the interest
of amicably terminating their employment relationship, has offered Executive the
opportunity to resign, which opportunity Executive wishes to accept, on the
terms and conditions set forth herein.
C. Executive and the Company each desires to resolve amicably, fully and finally
all matters between them, including, but in no way limited to, those matters
relating to the employment relationship between them and the termination of that
relationship.
NOW THEREFORE, in consideration of the recitals above and the mutual promises
and obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, it is agreed as
follows:
AGREEMENTS
In consideration of the mutual promises in this Agreement, it is agreed as
follows:
1. Resignation. Executive hereby resigns from his employment with the Company
and from all offices he holds with the Company or any affiliate of the Company,
including his position as the Company’s Chief People Officer. Executive also
hereby resigns from any other position or office he holds with any other entity
or employee benefit plan by reason of his association with and employment by the
Company. Executive’s resignation is effective as of April 2, 2009 (the
“Separation Date”).
2. Recitals. The parties hereby acknowledge the correctness and accuracy of the
foregoing recitals.
3. Payments and Benefits. Although Executive has resigned, his resignation shall
be treated as a termination by the Company without Cause within the meaning of
Section 6(b) of the Employment Agreement. Accordingly, Executive shall be
entitled to receive the following pursuant to Section 6 of the Employment
Agreement: (a) a single lump sum payment equal to 100% of his current Base
Salary (which Executive acknowledges to be $275,000.00), pursuant to Section
6(c) of the Employment Agreement; (b) a single lump sum payment in an amount
equal to 100% of Executive’s target annual incentive compensation under all
Incentive Compensation Plans (annual and quarterly) of the Company in which
Executive participated in 2008 (which

 

 



--------------------------------------------------------------------------------



 



Executive acknowledges to be $155,000.00) in lieu of and in full satisfaction of
any payments due Executive pursuant to Section 6(d)(1) of the Employment
Agreement; and (c) continued welfare benefits pursuant to Section 6(e) of the
Employment Agreement. The payments called for by clauses (a) and (b) will be
paid within three (3) days of the Separation Date. The Company will pay
Executive the amounts referred to in this paragraph along with any wages and
accrued and untaken vacation pay through his last day of employment without
regard to whether Executive executes this Agreement.
In lieu of any amounts that might become due in the future pursuant to
Section 6(d)(2) or (3) of the Employment Agreement, Executive shall receive a
single lump sum payment in an amount equal to $29,301.37. This payment will be
made within three days of the Effective Date defined in Section 7 of this
Agreement.
All amounts referred to in this Agreement are gross amounts. The Company will
deduct required and authorized withholdings.
Under no circumstances may the time or schedule of any payment made or benefit
provided pursuant to this Agreement or the Employment Agreement be accelerated
or subject to a further deferral except as otherwise permitted or required
pursuant to regulations and other guidance issued pursuant to Section 409A of
the Internal Revenue Code (the “Code”) or applicable regulations. Executive has
not been given the right to make any election regarding the time or form of any
payment due to him under this Agreement or the Employment Agreement.
4. Outplacement. Executive shall also be entitled to outplacement assistance
with Lee Hecht Harrison for a period of up to 6 months. The Company will pay the
associated expense directly to Lee Hecht Harrison.
5. Release, Representations and Acknowledgments. In exchange for the
consideration provided pursuant to this Agreement, including but not limited to
the outplacement assistance provided pursuant to Section 4 and the payment
provided by the second paragraph of Section 3 (the payment in lieu of the
amounts that might become due in the future pursuant to Sections 6(d)(2) and
(3) of the Employment Agreement), Executive agrees as follows:
(a) Executive understands and agrees that whenever the term “Insight” is used in
this Agreement, it refers to the Company, its corporate parents and its
subsidiaries and affiliates, and the officers, directors, shareholders, agents,
predecessors, successors, assigns, and current and past employees of each and
all of the foregoing (“Insight”). Executive, for himself and, as applicable, his
respective agents, attorneys, successors, and assigns, hereby fully, forever,
irrevocably, and unconditionally releases Insight from any and all claims,
charges, complaints, liabilities, and obligations of any nature whatsoever,
which he may have against Insight, whether now known or unknown, and whether
asserted or unasserted, arising from any event or omission occurring prior to
execution of this Agreement. Without limiting the foregoing, this release
includes any and all claims arising out of or which could arise out of the
employment relationship between Executive and Insight and the termination of
that employment, including but not limited to: (i) any and all claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act of 1990, the Equal Pay
Act, the

 

2



--------------------------------------------------------------------------------



 



Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Worker Adjustment and
Retraining Notification Act, the Arizona Civil Rights Act, state and local civil
rights laws, Arizona wage payment laws and any similar laws in other states;
(ii) any and all Executive Orders (governing fair employment practices) which
may be applicable to Insight; (iii) wrongful termination; or (iv) any other
provision or theory of law. This release may be pled as a complete bar and
defense to any claim brought by Executive with respect to the matters released
in this Agreement. This release does not waive claims that arise after the date
this Agreement is signed. This release also does not waive any claims that
Executive may have to vested benefits due pursuant to any employee benefit plan
(as that term is defined in ERISA) of the Company or any affiliate, any amounts
due pursuant to the Direct Alliance Corporation 2000 Long-Term Incentive Plan,
or any rights Executive may have that arise out of an award made to Executive
under any equity compensation program of the Company.
(b) Executive acknowledges and agrees that the consideration he is receiving
under this Agreement is sufficient consideration to support the release of all
entities identified in this Section 5.
(c) Executive acknowledges and agrees that he is not aware of any facts or
circumstances that could be the basis for a valid claim or charge of
discrimination or harassment against Insight.
(d) Executive acknowledges and agrees that he is waiving his right to file a
lawsuit under the Age Discrimination in Employment Act.
(e) Executive acknowledges and agrees that he has been granted any FMLA leave to
which he was entitled and has not been subjected to any discrimination or
retaliation for using FMLA leave.
(f) Executive acknowledges and agrees that he has received all monies owed
Executive for his employment with Insight and has not been subjected to any
discrimination or retaliation for raising any issues regarding compensation
issues.
6. Review. Executive has been advised and is hereby advised in writing to
consult with an attorney prior to signing this Agreement and that he has
twenty-one (21) days from the date he is presented with this Agreement to
consider this Agreement. If Executive executes this Agreement before the
expiration of twenty-one (21) days, he acknowledges that he has done so for the
purpose of expediting the resolution of this matter, that he has had sufficient
time to consider this Agreement and that he has expressly and voluntarily waived
his right to take twenty-one (21) days to consider this Agreement. To accept the
offer in this Agreement, Executive must sign and return the Agreement to the
Company, by the twenty-second (22nd) day following the date of presentation
hereof, at the following address: Insight Enterprises, Inc., 1305 West Auto
Drive, Tempe, Arizona, 85284, Attention: General Counsel.

 

3



--------------------------------------------------------------------------------



 



7. Revocation. Executive may revoke this Agreement for a period of seven
(7) days after he signs it. Executive agrees that if he elects to revoke this
Agreement, he will notify the General Counsel of the Company (at the above
address) in writing on or before the expiration of the revocation period.
Receipt by the Company of proper and timely notice of revocation from Executive
cancels and voids this Agreement. Provided that Executive does not provide a
timely notice of revocation, this Agreement will become effective on the
calendar day immediately following expiration of the revocation period (the
“Effective Date”).
8. Return of Company Property. Executive represents that he has made a diligent
search and has already returned to the Company all Insight documents (in
electronic, paper or any other form as well as all copies thereof) and other
Insight property that he has had in his possession at any time, including, but
not limited to, Insight files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property including, but not limited to, entry cards, identification
badges and keys, and any materials of any kind that contain or embody any
proprietary or confidential information of Insight. Executive agrees to make a
diligent search for all such Insight property and to return any property not
previously returned to the Company within five (5) days of execution of this
Agreement. Executive further agrees to provide to the Company, within five
(5) days of execution of this Agreement, with a computer-useable copy of any
Insight confidential or proprietary data, materials or information received,
stored, reviewed, prepared or transmitted on any personal computer, server, or
e-mail system, to the extent the same may be retrieved from such computers,
servers and e-mail system, and, then, to delete such Insight confidential or
proprietary information from those computers, servers and e-mail systems.
9. Cooperation in Proceedings. The Company and Executive agree that they shall
fully cooperate with each other with respect to any claim, litigation or
judicial, arbitral or investigative proceeding initiated by any private party or
by any regulator, governmental entity, or self-regulatory organization, that
relates to or arises from any matter with which Executive was involved during
his employment with the Company, or that concerns any matter of which Executive
has information or knowledge (collectively, a “Proceeding”). Executive’s duty of
cooperation includes, but is not limited to: (a) meeting with the Company’s
attorneys by telephone or in person at mutually convenient times and places in
order to state truthfully Executive’s recollection of events; (b) appearing at
the Company’s request, upon reasonable notice, as a witness at depositions or
trials, without the necessity of a subpoena, in order to state truthfully
Executive’s knowledge of matters at issue; and (c) signing at the Company’s
reasonable request declarations or affidavits that truthfully state matters of
which Executive has knowledge. The Company’s duty of cooperation includes, but
is not limited to: (i) providing Executive and his counsel access to documents,
information, witnesses and the Company’s legal counsel as is reasonably
necessary to litigate on behalf of Executive in any Proceeding; and
(ii) indemnifying Executive and his counsel for any and all reasonable costs and
expenses, including legal fees in connection with any request for cooperation
from the Company as set forth in this paragraph. In addition, Executive agrees
to notify the Company’s General Counsel promptly of any requests for information
or testimony that he receives in connection with any litigation or investigation
relating to the Company’s business, and the Company agrees to notify Executive
promptly of any requests for information or testimony that it receives relating
to Executive. Notwithstanding any other provision of this Agreement, this
Agreement shall not be construed or applied so as to require any Party to
violate any confidentiality agreement or understanding with any third party, nor
shall it be construed or applied so as to compel any Party to take any action,
or omit to take any action, requested or directed by any regulatory or law
enforcement authority.

 

4



--------------------------------------------------------------------------------



 



10. Section 16 Reporting. Executive represents and warrants to Company that all
reportable transactions under Section 16 of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated pursuant thereto, through
the date hereof have been reported and agrees to notify the General Counsel of
the Company of any reportable transactions from the date hereof through the six
month anniversary of the Effective Date.
11. No Disparagement/Professional Conduct. Executive and the Company further
agree that neither shall: (i) disparage the other; nor (ii) engage in actions
contrary to the interests of the other, except as required by applicable law.
12. Confidentiality. Executive agrees that he will keep the terms and fact of
this Agreement confidential. He will not disclose the existence of this
Agreement or any of its terms to anyone except his attorneys, immediate family
or accountants, unless required by law.
13. Severability. Should any provision in this Agreement be declared or
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.
14. Acknowledgement. Executive acknowledges that he is herein being advised to
consult with an attorney prior to executing this Agreement. Executive represents
and agrees that he has read and fully understands all of the provisions of this
Agreement, and that he is voluntarily entering into this Agreement with a full
and complete understanding of all of its terms.
15. Integration. Except as otherwise provided in this Agreement, this Agreement
constitutes the entire agreement between the parties, supersedes all oral
negotiations and any prior and other writings with respect to the subject matter
of this Agreement and is intended by the parties as the final, complete and
exclusive statement of the terms agreed to by them. NOTWITHSTANDING THE
FOREGOING, Executive acknowledges and agrees that this Agreement does not limit,
modify, amend, or supersede, in any way, his obligations to abide by the
provisions of Section 3(d) (Compensation — Clawback), Section 9 (Section 409A
Compliance), Section 10 (Intellectual Property), Section 11 (Restrictive
Covenants) or Section 18 (Arbitration) of the Employment Agreement or any other
provision of the Employment Agreement that, by its terms or by implication, is
intended to survive the termination of Executive’s employment with the Company.
16. Arbitration; Choice of Law. Executive acknowledges that any and all claims
arising under the Employment Agreement or this Agreement are subject to the
arbitration provisions of Section 18 of the Employment Agreement. Executive and
the Company acknowledge and agree that this Agreement shall be interpreted in
accordance with Arizona law excluding Arizona’s choice of law rules.
17. Amendment. This Agreement shall be binding upon the parties and may not be
amended, supplemented, changed, or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by
the parties.

 

5



--------------------------------------------------------------------------------



 



18. Successors and Assigns. This Agreement is and shall be binding upon and
inure to the benefit of the heirs, executors, successors and assigns of each of
the parties.
19. Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company that it has acted wrongfully with respect to Executive,
and the Company specifically denies the commission of any wrongful acts against
Executive. Executive acknowledges that he has not suffered any wrongful
treatment by the Company.
20. Joint Drafting. Executive and the Company understand that this Agreement is
deemed to have been drafted jointly by the parties. Any uncertainty or ambiguity
shall not be construed for or against any party based on attribution of drafting
to any party.
21. Counterparts. For the convenience of the Parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.
22. Section 409A. Section 9 of the Employment Agreement includes rules regarding
the application of Section 409A to the payments made pursuant to the Employment
Agreement. Except as otherwise modified by the terms of this Agreement, the
provisions of Section 9 shall apply for purposes of applying Section 409A to the
provisions of this Agreement. Executive acknowledges that he has had the
opportunity to review the provisions of this Agreement, the Employment Agreement
and the application of Section 409A generally with legal counsel of his choice.
Executive further acknowledges that he is solely responsible for any tax
consequences imposed upon him by Section 409A and that the Company shall not
have any liability or responsibility with respect to taxes imposed on Executive
pursuant to Section 409A or any other provision of the Code.
23. Business Expenses. On or before the Effective Date, the Company will
reimburse Executive for any and all necessary, customary and usual expenses
incurred by Executive on behalf of the Company, provided that Executive has
furnished the Company with receipts to substantiate the business expenses in
accordance with the Company’s policies or otherwise reasonably justifies the
expense to the Company.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Executive has executed this Agreement on this
 ___  day of April, 2009.

                      Insight Enterprises, Inc.,
a Delaware corporation       Executive    
 
                    By:   /s/ Richard A. Fennessy       /s/ Gary M. Glandon    
                 
 
  Name:   Richard A. Fennessy       Gary M. Glandon    
 
  Title:   Chief Executive Officer            
 
              April 16, 2009    
 
  Date           Date    

 

6